Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed August 1, 1973, upon his conviction of robbery in the second degree, upon a plea of guilty, the sentence being a period of imprisonment of up to five years, to be served concurrently with a previously imposed term of imprisonment in a Federal *639penitentiary. Sentence reversed, on the law, and case remanded to Criminal Term for resentence. A sentence to a State penal institution cannot run concurrently with a previously imposed sentence to a Federal penitentiary (People v Schatz, 45 AD2d 853). Gulotta, P. J., Hopkins, Cohalan, Brennan and Munder, JJ., concur.